Citation Nr: 0933408	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for blood poisoning of 
the left foot. 

2.  Entitlement to service connection for residuals of 
excised left leg lipoma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Houston, Texas, Regional Office (RO), which 
denied the Veteran's attempt to reopen his claims of 
entitlement to service connection for blood poisoning of the 
left foot and service connection for residuals of excised 
left leg lipoma.  He perfected a timely appeal to that 
decision.  

In May 2007, the Board determined that new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for blood poisoning of the 
left foot and service connection for residuals of excised 
left leg lipoma but then denied the reopened claims on the 
merits.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an April 2009 Memorandum Decision, the Court set aside 
that part of the Board's May 2007 decision that addressed the 
claims of entitlement to service connection for blood 
poisoning of the left foot and service connection for 
residuals of excised left leg lipoma and remanded for further 
proceedings consistent with the directives in the Court's 
decision.  The remainder of the May 2007 decision was 
affirmed.  Judgment was entered May 14, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The April 2009 Memorandum Decision indicated that the Board 
did not adequately discuss the basis upon which it could, in 
the first instance, reopen the claims and yet not remand the 
case to the RO for development.  Specifically, the Court 
indicated that the Board failed to explain why a VA 
examination was not necessary to determine whether service 
connection was warranted for the claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the duty to assist requires that a VA 
medical examination or medical opinion be obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is evidence of a current diagnosis 
of stasis dermatitis and ulceration of the left foot.  
Additionally, the Veteran has provided statements concerning 
his treatment for blood poisoning and lipoma of the left 
lower extremity during service.  Finally, the record includes 
a December 1982 private medical statement that indicated that 
the Veteran was seen in November 1982 with complaints of 
pain, itching and ulceration of the left leg; he reported 
having a severe infection of the left foot in service.  The 
examiner noted that examination revealed edema, stasis 
dermatitis with ulceration and secondary infection.  The 
examiner opined that "I believe that the dermatitis and 
stasis which he has in the left foot probably originated with 
the severe leg infection which he had in service.  I have no 
other explanation for a unilateral problem such as this."  
In other words, the record includes evidence of a current 
disability, statements concerning the inservice event and a 
physician's statement suggesting the condition may be related 
to the radiation.  As such, the Veteran has met the criteria 
of 38 C.F.R. § 3.159 and a VA medical opinion should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and etiology of any left leg 
and/or foot disorder.  The claims file 
must be made available to the examiner 
for review.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the Veteran has any 
current disorder of the left leg and/or 
foot and provide a diagnosis.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any current disorder of the left 
leg and/or foot is etiologically related 
to the Veteran's active military service, 
including treatment for laceration and 
infection of the lower extremity.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

2.  After completing the above, and any 
other development deemed necessary, 
adjudicate the Veteran's claim of 
entitlement to service connection for 
blood poisoning of the left foot and 
residuals of excised left leg lipoma, on 
the merits, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


